Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-3, 5-11, 18-21 and 23-27 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5-9, 19-21 and 23-27 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, is withdrawn.

The rejection of claims 1-3, 5-11, 18-21 and 23-27 under 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn.

The rejection of claims 2, 5, 11, 20 and 23 under pre-AlA 35 U.S.C. 112, 4th paragraph, is maintained.
Applicant argues each of the independent claim has been amended to include H and, thus, overcome the rejection.  Applicant’s argument was considered but not persuasive for the following reason.
As set forth in the previous Office Action, claims 2, 11 and 20 recite compounds such as,

    PNG
    media_image1.png
    131
    668
    media_image1.png
    Greyscale
and instant claims 5 and 23 recite doxycycline, minocycline and tigecycline.  However, unlike the formula of claim 1:                        

    PNG
    media_image2.png
    196
    387
    media_image2.png
    Greyscale
, wherein both the 1st and last rings are aromatic, the above-mentioned compounds have a single aromatic ring (see arrow above).
For this reason, the rejection of claims 2, 5, 11, 20 and 23 under pre-AlA 35 U.S.C. 112, 4th paragraph, is maintained.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-3 and 5-9 under 35 U.S.C. 102(a)(1) over Abato et al. (US 2007/0093455) is withdrawn.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-9, 19-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Abato et al. (US 2007/0093455) in view of Syapin et al. (Alcohol Clin Exp Res, 2016).
Regarding claims 1-2, Abato teaches a method of treating Substance Use 
Disorder (SUD): providing a subject with an effective amount of a modified tetracycline or derivative thereof to ameliorate the SUD (para[0310], treating a tetracycline responsive state; para [0313]-[0314], Inflammatory disorders are generally characterized by..pain), and wherein the modified tetracycline or derivative thereof has reduced binding to a microbial ribosome (para[0312], the tetracycline compounds of the invention are essentially non-antibacterial).  The reference exemplifies Compound W:

    PNG
    media_image3.png
    110
    223
    media_image3.png
    Greyscale
(para [0267], Table 2, pg18).
Abato does not (i) specifically teach substance use disorder as a tetracycline responsive state and (ii) exemplify the corresponding hydrochloride salt of Compound W or the corresponding 10-ethoxy, propyloxy or butyloxy derivatives of Compound W.
However, 
As evidenced by Syapin et al., tetracyclines, such as, minocycline and tigecycline, are effective in reducing high ethanol drinking, i.e., tetracycline responsive state (see the entire article, especially Abstract; pages 5-7, Results and pages 7-9, Discussion); and
based on the exemplification of Compound W and the definition of “alkyl” as:

    PNG
    media_image4.png
    332
    410
    media_image4.png
    Greyscale
as well as the disclosure of “pharmaceutically acceptable salts” of the prior art compounds (see for example, para [0346], hydrochloride], the corresponding ethyoxy, propyloxy, butyloxy, and hydrochloride salt of Compound W would have been obvious to the skilled artisan in the chemical/pharmaceutical art at the time of the present invention.  The skilled artisan would have had the reasonable expectation that the compounds would also be useful as taught by Abato.
Regarding claim 3, Abato teaches the method of claim 1, wherein the modified tetracycline has moderate to no antibacterial activity (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial) or has moderate to no antifungal activity (para [0267], Table 2, pg 18, Compound W; based on para [0013]-[0014] of the present specification).  The compounds of Abato would inherently have no antifungal activity.
	Regarding claim 5, Abato teaches the method of claim 1, wherein the modified tetracycline is a doxycycline, minocycline (para[0267], Table 2, pg 18, Compound W), or tigecycline.
Regarding claim 6, Abato teaches the method of claim 1, wherein the ribosome is a bacterial ribosome (para [0312], the tetracycline compounds of the invention are 
essentially non-antibacterial).
Regarding claim 7, Abato teaches the method of claim 1, wherein the modification at least one of: produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations (para [0267], Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant [see para [0013] of the Applicant’s specification], the modified tetracycline compound disclosed in Abato inherently produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations).
Regarding claim 8, Abato teaches the method of claim 1, wherein the modified 
tetracycline further comprises a pharmaceutically acceptable buffer, excipient, filler, or carrier (para[0108],[0343]).
Regarding claim 9, Abato teaches the method of claim 1, wherein the modified tetracycline is adapted for administration orally, enterally, parenterally, intramuscularly, intravenously, or intraperitoneally (para[0343], [(0353)-[0354]).

Regarding claims 19-20, Abato and Syapin in combination renders obvious the use of modified tetracyclines for treating Substance Use Disorder (SUD) (see discussion above).
Abato does not expressly teach the step of identifying a subject in need of treatment for Substance Use Disorder (SUD), but does teach treating inflammatory process associated states in which inflammatory factors are present in an area in aberrant amounts (para [0313]). Based on such teachings, it would have been obvious to one of ordinary skill in the art to include the step of identifying a subject in need of treatment, by detecting the presence of said inflammatory factors in said subject, through routine experimentation, in order to enhance the efficacy of the method disclosed in Abato toward treating proinflammatory disorders in said subject.
Regarding claim 21, Abato teaches the method of claim 19, wherein the modified tetracycline has moderate to no antibacterial activity (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial) and has moderate to no antifungal activity (para [0267], Table 2, pg 18, Compound W; Since the present invention discloses Compound W as having no antifungal activity [see para [0013]-[0014], the compound of Abato would inherently have no antifungal activity).
Regarding claim 23, Abato teaches the method of claim 19, wherein the modified tetracycline is a doxycycline, minocycline (para[0267], Table 2, pg 18, Compound W), or tigecycline.
Regarding claim 24, Abato teaches the method of claim 19, wherein the 
ribosome is a bacterial ribosome (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial).
Regarding claim 25, Abato teaches the method of claim 19, wherein the modification at least one of: produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations (para [0267], Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant (see para [0013] of the Applicant’s specification], the modified tetracycline compound disclosed in Abato inherently produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations).
Regarding claim 26, Abato teaches the method of claim 19, wherein the modified tetracycline further comprises a pharmaceutically acceptable buffer, excipient, filler, or 
carrier (para[0108], [(0343)).
Regarding claim 27, Abato teaches the method of claim 19, wherein the modified 
tetracycline is adapted for administration orally, enterally, parenterally ,intramuscularly, 
intravenously, or intraperitoneally (para[0343], [(0353]-[0354)).
Therefore, the instant claims are rendered prima facie obvious.
Note:  For the purpose of art rejection, the claims are read to be inclusive of the compounds of claims 2, 5, 11, 20 and 23.

The rejection of claims 19-21 and 23-27 under 35 U.S.C. 103 over Abato et al. (US 2007/0093455) is withdrawn.

The rejection of claims 10, 11 and 18 under 35 U.S.C. 103 over Abato in view of Kantor et al. (US2005/0048574) is withdrawn.

Claim(s) 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abato in view of Syapin et al. (Alcohol Clin Exp Res, 2016) and Kantor et al. (US2005/0048574).
Regarding claims 10-11, Abato teaches a method of evaluating a candidate drug para [0401], Evaluation of efficacy in a Rat model of Carrageenan Induced Paw Edema) believed to be useful in treating pain, or proinflammatory disorders (para [0310], [0313)-[0314], Inflammatory disorders are generally characterized by..pain), the method comprising: 
b) administering a candidate drug to a first subset of the subjects (para [0401], Test compounds), and no treatment to a second set of subjects (para [0401], untreated control), wherein the candidate drug is a C6 modified tetracycline, such as, Compound W:

    PNG
    media_image3.png
    110
    223
    media_image3.png
    Greyscale
(para [0267], Table 2, pg 18, Compound W); and 
d) determining if the candidate drug reduces the pain, or proinflammatory disorders that is statistically significant as compared to any reduction occurring in the second subset of subjects, wherein a statistically significant reduction indicates that the candidate drug is useful in treating pain, or proinflammatory disorders (para [0401], compound A caused a 60% decrease in paw inflammation relative to the untreated 
control).
Abato does not teach testing the candidate drug in human patients; nor does it teach the steps of: 
a) measuring the Substance Use Disorder (SUD from a set of patients; 
b) administering a placebo to a second subset of the patients; 
c) repeating step a) after the administration of the candidate drug or the placebo.
However, 
Syapin teaches screening tetracycline derivatives for anti-drinking activity and 
Kantor teaches a method of evaluating a candidate drug believed to be useful in treating an inflammatory disorder (para [0176], treating RA), in human patients (para [0176], clinical trial) comprising: 
a) measuring the inflammatory disorder from a set of patients (para [0176], assays are performed on each subject's sample to measure levels of a marker); 
b) administering a placebo to a second subset of the patients (para [0176], a control group, to which a placebo is administered); 
c) repeating step a) after the administration of the candidate drug or the placebo (para[0176]-[0177]) and 
d) determining if the candidate drug reduces the inflammatory disorders that is statistically significant as compared to any reduction occurring in the second subset of patients, wherein a statistically significant reduction indicates that the candidate drug is useful in treating the inflammatory disorder(para [0177]). 
Based on the knowledge of the skilled artisan in the art at the time of the present invention, it would have been obvious to said skilled artisan to evaluate the effectiveness of modified tetracyclines in treating alcohol abuse by 
a) measuring substance use abuse, such as, alcohol use abuse, from a set of human patients; 
b) administering a placebo to a second subset of the patients; 
c) repeating step a) after the administration of the candidate drug or the placebo, as disclosed by the art, in order to determine the usefulness of the tetracycline 
derivative toward treating SUD in said patients.
Therefore, the claimed invention is rendered prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628